Exhibit 10.1


EXECUTION VERSION





SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING
AND TERM CREDIT AGREEMENT


This Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement (this “Amendment”), made as of May 15, 2014, among FORESTAR (USA) REAL
ESTATE GROUP INC., a Delaware corporation (“Borrower”), the undersigned
Guarantors, KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), and the other financial institutions party to the Credit Agreement
as lenders (each individually a “Lender” and collectively, “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
“Agent”) and Swing Line Lender.
W I T N E S S E T H:
WHEREAS, Borrower, Guarantors, Agent and certain of the Lenders previously
entered into a Revolving and Term Credit Agreement dated as of December 14,
2007, as amended by that certain First Amendment to Revolving and Term Credit
Agreement and Other Loan Documents dated as of March 12, 2008, that certain
Second Amendment to Revolving and Term Credit Agreement dated as of July 16,
2009, as amended and restated by that certain Amended and Restated Revolving and
Term Credit Agreement dated as of August 6, 2010, as amended by that certain
First Amendment to Amended and Restated Revolving and Term Credit Agreement
dated as of May 6, 2011, that certain Second Amendment to Amended and Restated
Revolving and Term Credit Agreement dated as of September 30, 2011, as amended
and restated by that certain Second Amended and Restated Revolving and Term
Credit Agreement dated as of September 14, 2012, as amended by that certain
First Amendment to Second Amended and Restated Revolving and Term Credit
Agreement dated as of March 14, 2014 (the “Existing Credit Agreement”), pursuant
to which Lenders established a revolving credit facility and a term loan
facility for the benefit of Borrower (all capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Existing Credit
Agreement); and
WHEREAS, Borrower has requested that certain terms of the Existing Credit
Agreement be modified and amended, and also that, for reasons of administrative
convenience, the Existing Credit Agreement be amended and restated in its
entirety to incorporate such changes, to reflect the prepayment in full of the
outstanding Term Loans as hereinafter referred to, and for other purposes, all
as set forth in Annex I attached hereto; and
WHEREAS, Revolving Lenders and Agent have agreed to such modifications and
amendments, and to the amendment and restatement of the Existing Credit
Agreement in its entirety, all as set forth in Annex I attached hereto, subject
to the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Amendment hereby agree as follows:



--------------------------------------------------------------------------------








1.Amendment and Restatement of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended and restated in its entirety as set forth in
Annex I and re-designated as the Third Amended and Restated Revolving Credit
Agreement (the “Third Amended and Restated Credit Agreement”).
2.Continuation of Loans and Letters of Credit. All Revolving Loans and Swing
Line Loans outstanding immediately prior to the effectiveness of this Amendment
shall be deemed continued and shall constitute Revolving Loans and Swing Line
Loans, respectively, under and as defined in the Third Amended and Restated
Credit Agreement. All Letters of Credit issued and outstanding under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment shall be deemed continued and shall constitute Letters of Credit under
and as defined in the Third Amended and Restated Credit Agreement.
3.No Other Amendments. The execution, delivery and effectiveness of this
Amendment and of the Third Amended and Restated Credit Agreement shall not,
except as expressly provided or permitted herein or therein, operate as an
amendment or waiver of any right, power or remedy of Agent or Lenders under the
Existing Credit Agreement or any of the other Loan Documents, or constitute an
amendment or waiver of any provision of the Existing Credit Agreement or any of
the other Loan Documents. Neither this Amendment nor the Third Amended and
Restated Credit Agreement shall constitute a course of dealing with Agent or
Lenders at variance with the Existing Credit Agreement or the other Loan
Documents such as to require further notice by Agent or Lenders to require
strict compliance with the terms of the Existing Credit Agreement and the other
Loan Documents in the future.
4.Conditions of Effectiveness. This Amendment and the Third Amended and Restated
Credit Agreement shall become effective on the date (the “Effective Date”) when,
and only when, Agent, on behalf of Lenders, shall have received, in form and
substance satisfactory to it, the following:
(a)Counterparts of this Amendment, duly executed by Borrower, each of the
Guarantors, each Revolving Lender listed as a Continuing Lender on Annex II
attached hereto (each a “Continuing Lender”) and each Revolving Lender listed as
a Non-Continuing Lender on Annex III attached hereto (each a “Non-Continuing
Lender”);
(b)(i) Counterparts of a master assignment and assumption agreement containing
terms substantially consistent with the form of Assignment and Assumption
Agreement attached to the Existing Credit Agreement as Exhibit C thereto and
otherwise satisfactory in form and substance to Agent (the “Master Assignment
and Assumption Agreement”), duly executed by each Revolving Lender assigning all
or part of its Revolving Commitment and outstanding Revolving Loans as of the
Effective Date to one or more Continuing Lenders, new Revolving Lenders (each, a
“New Lender”), or both; (ii) confirmation that all Revolving Loans bearing
interest as LIBOR Rate Loans have been converted to Revolving Loans bearing
interest as Base Rate Loans; and (iii) confirmation that the Borrower has paid
to Agent, for the account of the Lenders, of any additional interest required to
be paid pursuant to §4.8 as a result of converting all LIBOR Rate Loans to Base
Rate Loans;

- 2 -



--------------------------------------------------------------------------------








(c)Counterparts of the Third Amended and Restated Credit Agreement, duly
executed by Borrower, each of the Guarantors, each of the Existing Revolving
Lenders retaining any Revolving Commitment thereunder, and each new Lender
acquiring any Revolving Commitment and Revolving Loans on the Effective Date;
(d)A Note, executed by Borrower, for each Continuing Lender and each new Lender
that shall have requested one, provided that, if such Continuing Lender shall
have received a prior Note under the Existing Credit Agreement, such Continuing
Lender shall deliver to Agent such prior Note in connection with such request,
which prior Note, simultaneously with the Effective Date and the delivery by
Borrower to Agent, on behalf of such Continuing Lender, of the requested Note,
shall be deemed cancelled, following which Agent shall deliver such prior Note
to Borrower;
(e)Counterparts of all other Loan Documents required by Agent to be executed and
delivered by the Loan Parties in connection with this Amendment, duly executed
by each applicable Loan Party;
(f)Favorable opinions addressed to Lenders and Agent and dated as of the
Effective Date, in form and substance reasonably satisfactory to Agent, from
counsel of Borrower and the other Loan Parties, and counsel in such other states
as may be requested by Agent, as to such matters as Agent shall reasonably
request;
(g)True and correct copies of resolutions of Borrower and each other Loan Party
that authorizes the execution, delivery and performance of this Amendment, the
Third Amended and Restated Credit Agreement, and the other Loan Documents
executed in connection herewith adopted by their respective board of directors
or other governing body approving this Amendment and the transactions
contemplated hereby, all of which are in full force and effect on the date
hereof, each certified by its secretary, assistant secretary or other
appropriate representative;
(h)A certificate, dated the Effective Date, from the secretary, assistant
secretary or other appropriate representative of Borrower and the other Loan
Parties, in all respects satisfactory to Agent, (i) certifying as to the
incumbency of authorized persons of Borrower and the other Loan Parties
executing this Amendment and the Third Amended and Restated Credit Agreement,
(ii) certifying that Borrower’s and the other Loan Parties’ Organizational
Documents have not been amended, supplemented or otherwise modified since
September 14, 2012 or, if such Organizational Documents have been amended,
supplemented or otherwise modified since September 14, 2012, attaching true,
complete and correct copies of each such amendment, supplement or modification;
and (iii) attaching good standing certificates issued by the Secretary of State
(or analogous officer) of the jurisdiction of its incorporation, organization or
formation;
(i)Evidence satisfactory to Agent that Borrower shall have issued at least
$250,000,000 of its 8.50% Senior Secured Notes due 2022 as Permitted Bond
Indebtedness;
(j)Confirmation of payment in full by Borrower to Agent, for the account of the
Term Lenders, in immediately available funds, of the outstanding principal
amount of the

- 3 -



--------------------------------------------------------------------------------








Term Loans under the Existing Credit Agreement (including, but not limited to
applicable additional interest, if any, pursuant to §4.8 of the Credit
Agreement);
(k)Confirmation of payment in full by Borrower to Agent, for the account of the
Revolving Lenders holding any Revolving Commitment, Revolving Loan or
participation in any Letter of Credit immediately prior to the Effective Date
(each, an “Existing Revolving Lender”), whether a Continuing Lender or a
Non-Continuing Lender, in immediately available funds, of all accrued and unpaid
interest on the Revolving Loans outstanding immediately prior to the Effective
Date (the “Existing Revolving Loans”), and all accrued and unpaid Facility Fees,
all Letter of Credit Fees and other accrued and unpaid fees in respect of the
Existing Revolving Loans or outstanding Letters of Credit, in each case to but
not including the Effective Date;
(l)Confirmation of payment in full by Borrower to Agent, for the account of the
Swing Line Lender holding any Swing Line Loans or (as the case may be) the Agent
with respect to Letters of Credit issued and outstanding under the Existing
Credit Agreement immediately prior to the Effective Date, in immediately
available funds, of all accrued and unpaid interest on the Swing Line Loans
outstanding immediately prior to Effective Date, all accrued and unpaid Letter
of Credit Fees with respect to such Letters of Credit, and all other accrued and
unpaid fees in respect of the existing Swing Line Loans and Letters of Credit,
in each case to but not including the Effective Date;
(m)    Confirmation of payment in full by Borrower to Agent, in immediately
available funds, of all fees required to be paid to Agent (whether for its own
account or for the account of the Lenders under the Third Amended and Restated
Credit Agreement, whether they be a Continuing Lender or a New Lender)
immediately after giving effect to this Amendment and the Third Amended and
Restated Credit Agreement in connection with this Amendment and the Third
Amended and Restated Credit Agreement, as required by the Agreement Regarding
Fees dated March 7, 2014 among KeyBank, KeyBanc Capital Markets, Inc. and
Borrower, and (without duplication of any other clause in this Section 4) under
the existing Agreement Regarding Fees, dated as of September 12, 2012, all such
fees such fee being fully earned and non-refundable when paid;
(n)    Evidence of release by Synovus Bank to Borrower of all cash collateral
held by it as security for reimbursement obligations in connection with the
Synovus letter of credit described on Schedule 1 attached hereto, issued outside
of the Existing Credit Agreement;
(o)    Confirmation of payment in full by Borrower to Synovus Bank, in
immediately available funds, of all fees required to be paid to Synovus Bank
with respect to the Synovus letter of credit described on Schedule 1 attached
hereto;
(p)    The representations and warranties made pursuant to Section 5 of this
Amendment shall be true and correct as of the Effective Date; and
(q)    Confirmation of payment by Borrower, in immediately available funds, of
all reasonable and documented costs and expenses incurred by Agent in connection
with the execution and delivery of this Amendment, the Third Amended and
Restated Credit Agreement and

- 4 -



--------------------------------------------------------------------------------








the other Loan Documents, together with reasonable and documented fees and
actually incurred expenses of Agent’s counsel with respect to this Amendment and
other post-closing matters, in each case to the extent invoiced at least one (1)
Business Day prior to the date hereof.
5.    Representations and Warranties. Each of the Loan Parties represents and
warrants as follows:
(a)    The execution, delivery and performance by Borrower and each Guarantor of
this Amendment and the Third Amended and Restated Credit Agreement are within
each such party’s legal powers, have been duly authorized by all necessary
shareholder, partner or member action and do not contravene (i) Borrower’s or
any such Guarantor’s Organizational Documents, respectively, or (ii) any law or
contractual restriction binding on or affecting such Person;
(b)    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body, except for those already
obtained or made and the filing of Security Documents delivered in connection
herewith in the appropriate records office with respect thereto, is required for
the due execution, delivery and performance by Borrower or any Guarantor of this
Amendment or the Third Amended and Restated Credit Agreement;
(c)    This Amendment, the Third Amended and Restated Credit Agreement and each
of the other Loan Documents constitutes the legal, valid and binding obligations
of each such party, enforceable against such Person in accordance with their
respective terms, provided that enforcement may be limited by bankruptcy,
insolvency, liquidation, reorganization, reconstruction and other similar laws
affecting enforcement of creditor’s rights generally and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefore may
be brought;
(d)    No injunction or temporary restraining order has been issued, and no
legal action is pending or has been overtly threatened in writing against any of
the Loan Parties or their respective Subsidiaries, which would reasonably be
expected to have a Material Adverse Effect;
(e)    There has occurred no material adverse change in the business, assets,
operations or financial condition of Forestar Group and any of its Subsidiaries,
taken as a whole, since December 31, 2013;
(f)    All of the representations and warranties of the Loan Parties in the Loan
Documents (including the Third Amended and Restated Credit Agreement) are true
and correct in all material respects as of the date hereof (or if such
representations and warranties by their terms relate solely to an earlier date,
then as of such earlier date);
(g)    No Default or Event of Default, under and as defined in the Existing
Credit Agreement or the Third Amended and Restated Credit Agreement, is existing
and none would result, in each case upon this Amendment becoming effective and
after giving effect thereto; and

- 5 -



--------------------------------------------------------------------------------








(h)    The Timber Purchase Agreement has been terminated by TIN, Inc. in
accordance with its terms and the terms of the Existing Credit Agreement and the
Collateral Assignment of Timber Purchase Agreement, and has not been replaced.
6.    Non-Continuing Lenders. Each Non-Continuing Lender, by its execution of
this Amendment as a Non-Continuing Lender, shall be deemed, as of the Effective
Date and thereafter, (i) to have a Revolving Commitment of $0 under the Existing
Credit Agreement and not to be a Lender under the Existing Credit Agreement and
(ii) not to be a Lender under the Third Amended and Restated Credit Agreement.
7.    Reaffirmation of Guaranty and Security Documents. By execution of this
Amendment, each Guarantor reaffirms and restates its guaranty of the Obligations
pursuant to the Guaranty Agreement and agrees that its obligations thereunder
are not released, diminished, impaired or reduced or otherwise adversely
affected by this Amendment. Each Loan Party reaffirms and admits the validity
and enforceability of each Security Document to which it is a party and all of
its obligations thereunder and agrees and admits that (a) it has no defense to
any such obligation (as of the Effective Date) and (b) it shall not exercise any
setoff or offset to any such obligation.
8.    Effectiveness of this Amendment and the Third Amended and Restated Credit
Agreement; No Novation. All obligations and rights of the Loan Parties, Agent
and Lenders relating to the period commencing on the Effective Date shall be
governed by the terms and provisions of this Amendment and the Third Amended and
Restated Credit Agreement; the obligations and rights of the Loan Parties, Agent
and Lenders relating to the period prior to the Effective Date shall continue to
be governed by the Existing Credit Agreement without giving effect to this
Amendment or the Third Amended and Restated Credit Agreement. The “Obligations”
under the Existing Credit Agreement are in all respects continuing with only the
terms thereof being modified as provided in this Amendment and the Third Amended
and Restated Credit Agreement, and the Liens as granted under the Security
Documents (as the same may be amended in connection with this Amendment)
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and secure the payment of the Obligations defined herein
and are fully ratified and affirmed. None of this Amendment, the Third Amended
and Restated Credit Agreement or any document, note, agreement or other Loan
Document executed or delivered in connection herewith, shall constitute a
novation or termination of the Loan Parties’ obligations under the Existing
Credit Agreement (including, without limitation, the obligations of the
Guarantors under §34 of the Existing Credit Agreement) or any document, note,
agreement or other Loan Document executed or delivered in connection therewith,
but shall constitute an amendment or an amendment and restatement, as
applicable, of the obligations and covenants of the Loan Parties under the
Existing Credit Agreement and such documents, notes, agreements and other Loan
Documents executed or delivered in connection therewith, and the Loan Parties
hereby reaffirm all such obligations and covenants, as amended or amended and
restated, as applicable, by the Third Amended and Restated Credit Agreement or
any document, note, agreement or other Loan Document executed or delivered in
connection herewith.
9.    Reference to and Effect on the Loan Documents. On and after the Effective
Date, each reference in the Credit Agreement to this “Credit Agreement”, “this
Agreement,” “hereunder,”

- 6 -



--------------------------------------------------------------------------------








“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement,” “thereunder,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Third Amended and Restated Credit Agreement, as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time in accordance with its terms.
10.    Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable and documented out-of-pocket expenses of Agent actually incurred in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of Agent’s counsel with respect thereto and with respect to advising
Agent as to its rights and responsibilities hereunder and thereunder.
11.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.
12.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.
13.    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
[The remainder of this page is intentionally left blank.]



- 7 -



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.


 
BORROWER:
FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Its:
Chief Financial Officer
 
 
 
 
 
 



[SIGNATURES CONTINUED ON FOLLOWING PAGE]







Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------








[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


 
GUARANTORS:
FORESTAR GROUP INC., a Delaware corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
FORESTAR MINERALS LP, a Delaware limited partnership
By: Forestar Minerals GP, LLC, general partner
 
 
 
 
FORESTAR OIL & GAS LLC, a Delaware limited liability company
 
 
 
 
FORESTAR REALTY INC., a Delaware corporation
 
 
 
 
FORESTAR HOTEL HOLDING COMPANY INC., a Nevada corporation
 
 
 
CAPITOL OF TEXAS INSURANCE GROUP INC., a Delaware corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer





[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------








[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




 
GUARANTORS (CONT’D)
 
FORESTAR CAPITAL INC., a Delaware corporation
 
 
 
 
FORESTAR MINERALS GP LLC, a Delaware limited liability company
 
 
 
 
JOHNSTOWN FARMS, LLC, a Delaware limited liability company
 
 
 
 
SAN JACINTO I LLC, a Texas limited liability company
 
 
 
 
SUSTAINABLE WATER RESOURCES LLC, a Texas limited liability company
 
 
 
 
SWR HOLDINGS LLC, a Delaware limited liability company
 
 
 
 
STONEY CREEK PROPERTIES LLC, a Delaware limited liability company
 
 
 
 
FORCO REAL ESTATE INC., a Delaware corporation
 
 
 
 
FORESTAR PETROLEUM CORPORATION, a Delaware corporation
 
 
 
 
SECO ENERGY CORPORATION, a Nevada corporation
 
 
 
 
UNITED OIL CORPORATION, an Oklahoma corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer



[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------










 
FORESTAR MINERALS HOLDINGS LLC, a Delaware limited liability company
 
 
 
 
By:
/s/ Michael Quinley
 
Name:
Michael Quinley
 
Title:
President
 
 
 
 
HARBOR LAKES CLUB MANAGEMENT LLC, a Texas limited liability company
 
 
By: Harbor Lakes Golf Club LLC, sole member
       


 
 
 
 
By:
/s/ David M. Grimm
 
Name:
David M. Grimm
 
Title:
Vice President
 
 
 
 
HARBOR LAKES GOLF CLUB LLC, a Delaware limited liability company
 
 
 
 
By:
/s/ David M. Grimm
 
Name:
David M. Grimm
 
Title:
Vice President



[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------








[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




 
KEYBANK NATIONAL ASSOCIATION, as a Lender, as Swing Line Lender, and as Agent
 
 
 
 
By:
/s/ Nathan Weyer
 
Name:
Nathan Weyer
 
Title:
Vice President





[SIGNATURES CONTINUED ON FOLLOWING PAGE]



Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------








[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.




 
AgFIRST FARM CREDIT BANK, as a lender
 
 
 
 
By:
/s/ Matthew H. Jeffords
 
Name:
Matthew H. Jeffords
 
Title:
Vice President



















[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------










[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.


 
NORTHWEST FARM CREDIT SERVICES, PCA, as a lender
 
 
 
 
By:
/s/ Candy Boswell
 
Name:
Candy Boswell
 
Title:
Vice President







[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.




 
AMEGY BANK NATIONAL ASSOCIATION, as a lender
 
 
 
 
By:
/s/ Jennifer Wilkinson
 
Name:
Jennifer Wilkinson
 
Title:
Senior Vice President







[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------










[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]




The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.




 
CAPITAL ONE N.A., as a lender
 
 
 
 
By:
/s/ Michael B. Perrine
 
Name:
Michael B. Perrine
 
Title:
Commercial Banking President - Austin







[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a lender


 
 
 
 
By:
/s/ Mike McConnell
 
Name:
Mike McConnell
 
Title:
SVP









[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
GOLDMAN SACHS BANK USA, as a lender


 
 
 
 
By:
/s/ Mark Walton
 
Name:
Mark Walton
 
Title:
Authorized Signatory









[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a lender


 
 
 
 
By:
/s/ Joe Carroll
 
Name:
Joe Carroll
 
Title:
 SVP





[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------










[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender
 
 
 
 
By:
/s/ Andrew Lucas
 
Name:
Andrew Lucas
 
Title:
Vice President























[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
SYNOVUS BANK, as a lender
 
 
 
 
By:
/s/ David W. Bowman
 
Name:
David W. Bowman
 
Title:
Senior Vice President













[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------












[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.








 
UNITED FCS, PCA, d/b/a FCS COMMERCIAL
FINANCE GROUP, as a lender
 
 
 
 
By:
/s/ Lisa Caswell
 
Name:
Lisa Caswell
 
Title:
Vice President




Second Amendment to Forestar Second A&R Credit Agreement



--------------------------------------------------------------------------------








[Execution of Second Amendment to Second Amended and Restated
Revolving and Term Credit Agreement continued]


The undersigned Continuing Lender hereby consents to the within and foregoing
Second Amendment to Second Amended and Restated Revolving and Term Credit
Agreement.






 
CADENCE BANK, N.A.as a lender
 
 
 
 
By:
/s/ Melinda N. Jackson
 
Name:
Melinda N. Jackson
 
Title:
Senior vice President









[END OF SIGNATURES]



Second Amendment to Forestar Second A&R Credit Agreement

